MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Aug 16 2019, 9:33 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Elson Ford, Jr.                                          Liberty L. Roberts
Indianapolis, Indiana                                    Church Church Hittle + Antrim
                                                         Noblesville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Elson Ford, Jr.,                                         August 16, 2019
Appellant,                                               Court of Appeals Case No.
                                                         19A-CT-483
        v.                                               Appeal from the Marion Superior
                                                         Court
The Oaks Academy,                                        The Honorable David J. Dreyer,
Appellee.                                                Judge
                                                         Trial Court Cause No.
                                                         49D10-1702-CT-5870



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019                       Page 1 of 9
[1]   Elson Ford, Jr., pro se, appeals the entry of summary judgment in favor of The

      Oaks Academy and Elizabeth Hamilton (together, “Appellees”). 1 We affirm.

                                          Facts and Procedural History

[2]   Simonna Woodson and Ford have a child together, J. On March 21, 2014,

      Woodson signed an enrollment contract for the 2014/2015 academic year for J.

      to enroll as a second grade student at The Oaks Academy, and she later signed

      a summary of tuition and payment options document for J. for that year. J.

      was also enrolled in The Oaks Academy for the 2015/2016 academic year.

      Although a written enrollment contract was not signed for that year, Woodson

      signed a summary of tuition and payment options document for the year. In

      January 2016, Woodson informed The Oaks Academy that problems had

      developed over the holiday break, that Ford could no longer pick up J. from

      school, and that she was acquiring paperwork and would provide it to the

      school.


[3]   In February 2016, Woodson obtained an ex parte order for protection against

      Ford under cause number 49G21-1602-PO-4502 (“Cause No. 4502”) in the

      Marion Superior Court, Criminal Division, and she provided a copy of the

      order to The Oaks Academy. The cover sheet for the order identified Ford as

      the respondent. A box field under the phrase “Petitioner/Protected

      Person/Child’s Name if Child is Protected Person” contained Woodson’s




      1
          Hamilton is an administrator at the school.


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 2 of 9
      name, and immediately below that the sheet stated “And/or on behalf of minor

      family member(s): . . . [J.]” Appellees’ Appendix Volume II at 46. The court

      set the matter for hearing on March 7, 2016. The order of protection named

      Woodson as the petitioner and stated that Ford was enjoined from threatening

      to commit acts of domestic or family violence “against the Petitioner and the

      following designated family or household members, if any: [J.]” and that he

      was prohibited from “harassing, annoying, telephoning, contacting, or directly

      or indirectly communicating with the Petitioner, except: civil communication

      regarding child and to effectuate parenting time at neutral location.” Id. at 48.


[4]   The Oaks Academy contacted legal counsel regarding the protective order. The

      Oaks Academy provided Ford with access to the school facility for Lauds,

      chapel, and lunch, and it determined that it would not release J. to Ford, that

      Ford could not participate in field trips, and that the restrictions were to remain

      in effect until new documentation was provided to the school. It informed its

      faculty and Ford of the restrictions. It asked Woodson and Ford to provide

      updated court documents after the March 7th hearing and was later advised the

      hearing was moved to July 2016.


[5]   On February 29, 2016, Ford filed a petition to establish paternity under cause

      number 49C01-1602-JP-7450 (“Cause No. 7450”) in the Marion Circuit Court.

      On July 15, 2016, the court issued a Preliminary Order on Establishing

      Paternity under Cause No. 7450 finding that it was in the best interests of the

      child to grant shared physical custody and joint legal custody pending a final

      hearing and awarding Ford parenting time including Wednesdays after school

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 3 of 9
      and on weekends. The court ordered the parties to communicate via text

      messaging or email about all issues involving legal custody and parenting time

      exchanges in light of the protective order under Cause No. 4502. On August

      19, 2016, The Oaks Academy was provided with court documents relating to

      the paternity action, and Ford was permitted to pick up J. from school during

      the 2016/2017 academic year. Ford signed a summary of tuition and payment

      options document for the 2016/2017 academic year.


[6]   Ford filed a complaint, as amended in August 2017, alleging that he and

      Woodson had an agreement with The Oaks Academy, that The Oaks Academy

      had no legal reason to exclude his access to J.’s school, and that The Oaks

      Academy excluding him from his child’s education was a breach of contract. In

      August 2017, The Oaks Academy filed a motion to dismiss the complaint

      arguing that Ford was not a party to the 2014/2015 enrollment contract and

      that contract did not address student pick-up or parental involvement in school

      events. The court held a hearing on the motion to dismiss on September 18,

      2017, at which Ford did not appear. Ford later filed a motion to reopen the

      hearing. On October 12, 2017, the court granted The Oaks Academy’s motion

      to dismiss. Ford appealed, and in June 2018 this Court issued a decision

      finding that Ford had not received notice of the hearing on the motion to

      dismiss and remanded for further proceedings.


[7]   The trial court on remand held a hearing on November 19, 2018, at which it

      heard argument. The Oaks Academy’s counsel argued that Ford was not a

      party to the enrollment contract for the 2014/2015 academic year, that contract

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 4 of 9
      was not for the relevant time period, there was no contract for the 2015/2016

      school year, and that the contract was a tuition contract. Ford’s counsel argued

      the school accepted J. for three years, the school “probably didn’t make parents

      resign-up every year as long as they paid their tuition,” and there was a

      contractual agreement between Ford and Woodson and The Oaks Academy

      “even though it may not be written for each and every semester that the . . .

      child is enrolled in the school.” Transcript Volume 2 at 9-10. Ford filed a

      motion for leave to supplement the record requesting that the court consider

      documents showing he had a contractual relationship with The Oaks Academy.

      The court granted Ford’s motion for leave to supplement the record, indicated

      there would be consideration of matters outside the pleadings and the motion to

      dismiss would be treated as one for summary judgment, and provided deadlines

      for the parties to present any pertinent materials. The Oaks Academy

      submitted a brief, an affidavit of the Head of School for The Oaks Academy

      Fall Creek campus, the 2014/2015 enrollment contract, the summary of tuition

      documents, the protective order under Cause No. 4502, and paternity action

      documents under Cause No. 7450. Ford filed a response together with his

      affidavit and school and paternity documents. On February 6, 2019, the court

      entered summary judgment in favor of The Oaks Academy.


                                                  Discussion

[8]   A pro se litigant is held to the same standards as trained attorneys and is

      afforded no inherent leniency simply by virtue of being self-represented.

      Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. 2014). We review an order for

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 5 of 9
      summary judgment de novo, applying the same standard as the trial court.

      Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). Our review of a summary

      judgment motion is limited to those materials designated to the trial court.

      Mangold ex rel. Mangold v. Ind. Dep’t of Natural Res., 756 N.E.2d 970, 973 (Ind.

      2001). We may affirm on any grounds supported by the Ind. Trial Rule 56

      materials. Catt v. Bd. of Comm’rs of Knox Cnty., 779 N.E.2d 1, 3 (Ind. 2002). The

      moving party bears the initial burden of making a prima facie showing that there

      are no genuine issues of material fact and that it is entitled to judgment as a

      matter of law. Manley v. Sherer, 992 N.E.2d 670, 673 (Ind. 2013). If the moving

      party succeeds, then the nonmoving party must come forward with evidence

      establishing the existence of a genuine issue of material fact. Id.


[9]   Ford asserts that he had a contractual agreement with The Oaks Academy even

      though it may not have been written for every semester that J. was enrolled in

      the school, that the protective order did not apply to The Oaks Academy or J.,

      that the trial court gave no explanation for its entry of summary judgment, and

      that The Oaks Academy did not affirmatively negate his claims as required to

      merit summary judgment. Appellees respond that Ford was not a party to the

      2014-2015 enrollment contract and there was no contractual obligation

      regarding student pick-up or parental participation in school activities. They

      argue that Ford’s “real criticism is with The Oaks Academy’s attempted

      compliance with the ex parte Protective Order from February 9, 2016 through

      the end of the 2015-2016 academic year.” Appellant’s Brief at 13. They also

      argue that they did not have a contractual obligation to release J. to Ford or

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 6 of 9
       allow him to participate in school activities. In reply, Ford argues that a

       contractual relationship involves the exchange of a promise for performance, he

       agreed to pay tuition, and The Oaks Academy agreed to educate his child.


[10]   The basic requirements for a contract are offer, acceptance, consideration, and a

       meeting of the minds between the contracting parties on all essential elements

       or terms of the transaction. Jernas v. Gumz, 53 N.E.3d 434, 445 (Ind. Ct. App.

       2016), trans. denied. In addition, to be valid and enforceable, a contract must be

       reasonably definite and certain. Id. (citing RESTATEMENT (SECOND) OF

       CONTRACTS § 33 (recognizing that, in order to give effect to a contract, its

       terms must be “reasonably certain”)); see also Comment (b) to RESTATEMENT

       (SECOND) OF CONTRACTS § 33 (observing that “the degree of certainty required

       may be affected by the dispute which arises and by the remedy sought”). In

       interpreting a contract, a court may not write a new contract for the parties or

       supply missing terms. B&R Oil Co., Inc. v. Stoler, 77 N.E.3d 823, 829 (Ind. Ct.

       App. 2017), trans. denied.

[11]   The designated evidence shows that in January 2016 Woodson informed The

       Oaks Academy that Ford could no longer pick up J. from school and that in

       February 2016 she obtained an order for protection against Ford from the

       Marion Superior Court under Cause No. 4502. The cover sheet for the order

       for protection, in the section identifying the petitioner/protected person,

       referenced J. as well as Woodson. The Oaks Academy received a copy of the

       protective order and, after consulting legal counsel, decided to provide Ford

       with access to its facility for Lauds, chapel, and lunch, that it would not release

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 7 of 9
       J. to Ford at any time, and that Ford could not participate in field trips. Ford

       does not assert that he designated evidence showing that he updated Appellees

       with respect to the protective order or Cause No. 4502. The designated

       evidence shows that the Marion Circuit Court issued an order in July 2016

       granting shared physical custody and parenting time under Cause No. 7450 and

       that The Oaks Academy was provided with documents related to the paternity

       action and permitted Ford to pick up J. from school during the 2016/2017 year.

       The enrollment contract and tuition documents do not contain provisions

       governing the release of students or field trips, and Ford does not designate

       other evidence of such terms.

[12]   Even assuming some agreement existed between Ford and The Oaks Academy

       based on J.’s enrollment in the school and the payment of tuition, The Oaks

       Academy made a prima facie showing that it had not entered into an agreement

       which required it to release J. to Ford or to permit him to participate in field

       trips after it received a copy of the order for protection issued by the Marion

       Superior Court and before it received the paternity court documents, and Ford

       did not respond with evidence showing that The Oaks Academy had such an

       agreement with him. See B&R Oil Co., 77 N.E.3d at 829 (finding there was

       nothing in the text of a right of first refusal that suggested or would support an

       inference that the agreement granted a right to purchase any property other

       than the leased premises).

[13]   For the foregoing reasons, we affirm the entry of summary judgment in favor of

       The Oaks Academy.


       Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 8 of 9
[14]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-483 | August 16, 2019   Page 9 of 9